— In a child protective proceeding pursuant to Family Court Act article 10, the Law Guardian appeals from an order of the Family Court, Kings County (Yancey, J.), dated December 10, 1991, which, after a fact-finding hearing, dismissed the petition against Nicholas W.
Ordered that the order is affirmed, without costs or disbursements.
The hearing on the issues of child abuse and neglect presented sharp issues of credibility for the hearing court to decide. Carine T., one of the subject children, related differing *903stories of the abuse, allegedly inflicted by her stepfather, to her mother, the caseworker, and the officer investigating the allegations. Additionally, there was conflicting testimony regarding whether the stepfather was alone with Melinda W., the other subject child, and thus had an opportunity to abuse her. As this matter turns almost entirely on assessments of the credibility of witnesses, the factual findings of the hearing court must be accorded great weight, and we find no reason in this record to disturb its determination of the factual issues (see, Matter of Kimberly X., 133 AD2d 226, 227). Bracken, J. P., Lawrence, Ritter and Copertino, JJ., concur.